UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4328


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAMIKA CHANTAY CLINKSCALE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00373-WO-3)


Submitted:   November 20, 2014              Decided:   November 26, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Terry Michael Meinecke, Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shamika Chantay Clinkscale appeals her conviction and

thirty-month      sentence       imposed     following       her    guilty       plea    to

possession       of    stolen    firearms,       in     violation    of     18    U.S.C.

§§ 922(j) and 2 (2012).               On appeal, Clinkscale’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting      that     there   are     no    meritorious      issues        for

appeal    but    questioning       whether     Clinkscale’s        guilty       plea    was

knowing and voluntary and whether her sentence is reasonable.

Clinkscale       was    notified      of   her    right      to    file     a    pro    se

supplemental brief but has not done so.                        The Government has

declined to file a response brief.               Finding no error, we affirm.

               Prior to accepting a guilty plea, the trial court must

conduct a colloquy with the defendant in which it informs the

defendant of, and determines that the defendant understands, the

nature    of    the    charges   to   which      she    is   pleading     guilty,       any

mandatory minimum penalty, the maximum penalties she faces, and

the rights she is relinquishing by pleading guilty.                              Fed. R.

Crim. P. 11(b)(1); United States v. DeFusco, 949 F.2d 114, 116

(4th Cir. 1991).           The court must ensure that the defendant’s

plea was knowing, voluntary, and supported by an independent

factual basis.         Fed. R. Crim. P. 11(b)(2), (3).

               Because Clinkscale did not move to withdraw her guilty

plea or otherwise identify in the district court any error in

                                           2
the    plea    proceedings,          we    review     the      adequacy      of    the    plea

colloquy for plain error.                 United States v. Massenburg, 564 F.3d

337,   342    (4th     Cir.    2009).          We    discern      no    error,     plain    or

otherwise,      in    the     plea    colloquy.           Rather,      the     court     fully

complied      with     the    requirements           of   Rule       11,   ensuring       that

Clinkscale’s plea was knowing, voluntary, and supported by an

independent factual basis.                  We therefore conclude her guilty

plea is valid and enforceable.

              We review a sentence for reasonableness, applying “a

deferential         abuse-of-discretion             standard.”          Gall      v.    United

States, 552 U.S. 38, 41 (2007).                     We “must first ensure that the

district      court     committed         no   significant           procedural        error,”

including      improper        calculation           of     the      Guidelines         range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,      and    inadequate       explanation         of   the     sentence        imposed.

Gall, 552 U.S. at 51; see United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010).           If we find no procedural error, we examine

the substantive reasonableness of a sentence under “the totality

of the circumstances.”                Gall, 552 U.S. at 51.                  The sentence

imposed must be “sufficient, but not greater than necessary,” to

satisfy the goals of sentencing.                     See 18 U.S.C. § 3553(a).               We

presume       that     Clinkscale’s            within-Guidelines             sentence       is

substantively reasonable.                 United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).            Clinkscale bears the burden to “rebut the

                                               3
presumption by demonstrating that the sentence is unreasonable

when measured against the § 3553(a) factors.”                        United States v.

Montes-Pineda,       445    F.3d    375,     379    (4th     Cir.       2006)     (internal

quotation marks omitted).

            We conclude Clinkscale’s sentence is reasonable.                              The

district    court     correctly       calculated       Clinkscale’s              Guidelines

range and considered that range and the parties’ arguments in

determining     the    sentence.            The    court     provided        a    detailed

explanation     of    the        sentence    it     imposed,        grounded       in     the

§ 3553(a) factors.              Moreover, Clinkscale has not rebutted the

presumption     of    reasonableness         accorded        her    within-Guidelines

sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Clinkscale’s conviction and sentence.                               This

court requires that counsel inform Clinkscale, in writing, of

the right to petition the Supreme Court of the United States for

further    review.         If    Clinkscale       requests       that    a   petition      be

filed,    but   counsel         believes    that    such     a     petition       would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on Clinkscale.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented        in    the     materials

                                            4
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5